As filed with the Securities and Exchange Commission on February 8, 2011 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMTECH SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Arizona 86-0411215 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 131 South Clark Drive Tempe, AZ 85281 (480) 967-5146 (Address, including Zip Code, and Telephone Number, including Area Code of Registrant's Principal Executive Offices) Bradley C. Anderson Chief Financial Officer Amtech Systems, Inc 131 South Clark Drive
